Citation Nr: 1727025	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  14-17 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include as due to exposure to herbicide agents, pesticides, petroleum by-products, and other toxins.

2.  Entitlement to service connection for bladder cancer, to include as due to exposure to herbicide agents, pesticides, petroleum by-products, and other toxins.

3.  Entitlement to service connection for diabetes mellitus, Type II to include as due to exposure to herbicide agents, pesticides, petroleum by-products, and other toxins.

4.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents, pesticides, petroleum by-products, and other toxins, and to include as secondary to diabetes mellitus, Type II.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Air Force from February 1956 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in February 2017.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Conditions claimed as Due to Herbicide, Pesticide, Petroleum By-product, and Pollution

A review of the record reveals that while the Veteran initially claimed that he was exposed to Agent Orange while stationed at the Anderson Air Force Base in Guam, he subsequently provided lay statements and Board hearing testimony indicating that pesticides were sprayed in and around his barracks to combat mosquitoes, and that Agent Orange or some other herbicide was sprayed near the runways.  The Veteran reported working in the motor pool, and the Veteran's personnel records indicate that his military occupational specialty (MOS) was auto repairman.  The Veteran also indicated that he was not told any particular substance was Agent Orange or herbicide, but that the substance that was sprayed was used for foliage and to keep animals from coming out onto the runway.  He also explained that he worked in the motor pool on the vehicles that hauled this particular substance.  However, he explained that he was more bothered by the pesticides that were being sprayed at night.

Moreover, the Veteran provided an April 2014 informal appeal in which he raised additional bases of entitlement that he did not discuss at his hearing including: (1) exposure to petroleum by-products generally; (2) general pollution and unspecified toxins at Thule Air Force Base (AFB) in Greenland and all other military bases.  More specifically the Veteran alleges exposure at Thule AFB and "every other military base he was on stateside or overseas."

In January 2013 the Joint Services Records Research Center (JSRRC) indicated that for the two months of exposure the Veteran identified in Guam from June through July 1958, the Veteran's command was in Guam on temporary duty at Anderson AFB.  However, the JSRRC was unable to verify that the Veteran was exposed to tactical herbicides during his tour, and confirmed that there was no report of tactical herbicides being used at the AFB at that time.  The JSRRC also indicated that historical data did not document tactical herbicide spraying, testing, or storage at Anderson AFB during that timeframe.  On the other hand, with regard to non-tactical herbicides, the JSRRC directed the AOJ to follow up with the Armed Forces Pest Management Board for information on the use of commercial herbicides during that time frame, although it did not limit inquiry to that office.  

The AOJ did not subsequently follow up on the matter of non-tactical herbicide use or pesticide use during the Veteran's period of active duty service in Guam, nor did it later develop any evidence with regard to any toxin/chemical exposures at the Thule AFB or other military bases on which the Veteran served during active duty.  Moreover, a nexus opinion with regard to whether exposure to petroleum by-products during service could have caused the Veteran's claimed conditions was not procured.  Accordingly, remand for additional development to include verification of non-tactical herbicide, pesticide, and other toxin/chemical exposure, as well as provision of medical nexus opinions is required.  

TDIU

As for the Veteran's TDIU claim, because adjudication of a TDIU claim requires consideration of the severity of all of the Veteran's service-connected disabilities, the Board finds that the Veteran's service connection claims discussed above and TDIU claim are so inextricably intertwined that a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, remand of the Veteran's TDIU claim is also required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding Veteran VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2.  Contact the Veteran and request that he provide the information required to identify any toxins/chemicals he was exposed to during active duty military service other than herbicides, pesticides, and petroleum by-products, including his active duty service at Thule Air Force Base.  Additionally, please ask the Veteran to provide a list of any military bases where he asserts he was exposed to such toxins.  Efforts to obtain this information should be documented in the claims file.

3.  Then, contact the appropriate service department entity to include JSRRC, if appropriate, to attempt to verify any non-tactical herbicide or pesticide that Veteran may have been exposed to during service, to include his active duty service in Guam.  Although separate development with regard to pesticide exposure is required, the AOJ is advised to review the JSRRC January 2013 response with respect to appropriate additional development for non-tactical herbicides.  Thereafter, the AOJ should make a determination regarding verification of herbicide and pesticide exposure, and associate a memorandum summarizing this with the claims file.  In doing so, the AOJ should address the internet articles and other materials submitted by the Veteran on July 29, 2011.

4.  Schedule the Veteran for an examination with an appropriate clinician for his heart condition to be conducted after the development requested above in (1)-(3) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b.  If exposure to non-tactical herbicide or pesticide is verified or cannot be confirmed or denied, the examiner must provide opinions as to the following:

(1) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart condition began during active service or is related to an incident in service, to include as directly due to: (1) herbicide exposure or (2) pesticide exposure.  If applicable, it is insufficient for the examiner to conclude that any diagnosed heart condition is not directly related to herbicide exposure because it is not on the list of diseases and conditions presumptively related to herbicide exposure.  Additionally, the examiner is asked to address the June 2011 letter from Dr. D. E.

c.  The examiner is also asked to separately provide etiology opinions as to the following:

(1) whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart condition began during active service or is related to an incident in service, to include as directly due to: (1) petroleum by-products; and (2) any other toxins identified by the Veteran.

d.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5.  Schedule the Veteran for an examination with an appropriate clinician for his bladder cancer to be conducted after the development requested above in (1)-(3) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b.  If exposure to non-tactical herbicide or pesticide is verified or cannot be confirmed or denied, the examiner must provide opinions as to the following:

(1) whether it is at least as likely as not (50 percent or greater probability) that any diagnosed bladder cancer began during active service or is related to an incident in service, to include as directly due to: (1) herbicide exposure or (2) pesticide exposure.  It is insufficient for the examiner to conclude that any diagnosed bladder cancer is not directly related to herbicide exposure because it is not on the list of diseases and conditions presumptively related to herbicide exposure.  Additionally, the examiner is asked to address the June 2011 letter from Dr. D. E. 

c.  The examiner is also asked to separately provide etiology opinions as to the following:

(1) whether it is at least as likely as not (50 percent or greater probability) that any diagnosed bladder cancer began during active service or is related to an incident in service, to include as directly due to: (1) petroleum by-products; and (2) any other toxins identified by the Veteran.

d.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

6.  Schedule the Veteran for an examination with an appropriate clinician for his diabetes mellitus Type II to be conducted after the development requested above in (1)-(3) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b.  If exposure to non-tactical herbicide or pesticide is verified or cannot be confirmed or denied, the examiner must provide opinions as to the following:

(1) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed diabetes mellitus Type II began during active service or is related to an incident in service, to include as directly due to: (1) herbicide exposure or (2) pesticide exposure.  In doing so the examiner is asked to address the June 2011 letter from Dr. D. E.  

c.  The examiner is also asked to separately provide etiology opinions as to the following:

(1) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed diabetes mellitus Type II began during active service or is related to an incident in service, to include as directly due to: (1) petroleum by-products; and (2) any other toxins identified by the Veteran.

d.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

7.  Schedule the Veteran for an examination with an appropriate clinician for his hypertension to be conducted after the development requested above in (1)-(3) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b.  If exposure to non-tactical herbicide or pesticide is verified or cannot be confirmed or denied, the examiner must provide opinions as to the following:

(1) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hypertension began during active service or is related to an incident in service, to include as directly due to: (1) herbicide exposure or (2) pesticide exposure.  It is insufficient for the examiner to conclude that any diagnosed hypertension is not directly related to herbicide exposure because it is not on the list of diseases and conditions presumptively related to herbicide exposure.  Additionally, the examiner is asked to address the June 2011 letter from Dr. D. E., as well as the June 2012 letter by Dr. G. W., and all supporting web articles scanned into the claims folder on April 23, 2013, as well as any web articles, article abstract or similar sources located elsewhere in the claims file.

c.  The examiner is also asked to separately provide etiology opinions as to the following:

(1) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hypertension began during active service or is related to an incident in service, to include as directly due to: (1) petroleum by-products; and (2) any other toxins identified by the Veteran.

d.  If it is determined that the Veteran's diabetes mellitus, Type II is of service origin, the examiner is asked to provide the following opinions:

(1) whether it is at least as likely as not that the Veteran's hypertension is proximately due to or the result of his diabetes mellitus Type II;

(2) Whether it is at least as likely as not that the Veteran's hypertension has been aggravated beyond its natural progression by his diabetes mellitus, Type II. 

e.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

8.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

9.  After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




